DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 06/24/2022.

Response to Arguments
Applicant’s arguments, with respect to claims over prior art have been fully considered and are persuasive. The 35 USC rejection of claims 1-2, 5-11, and 14-24 has been withdrawn in light of claim amendment.

Allowable Subject Matter
Claim 1-2, 5-11, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards bin syncing to ensure continuous data protection of content driven distributed data blocks served by the cluster of nodes. Claims 1, 10, and 20 identifies the uniquely features “synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster, wherein maintaining the assignments of the block services comprises: maintaining one of a plurality of states for each bin in the bin assignment data structure with a first one of the plurality of states comprising an Active state denoting: (i) the block service is healthy to service the data, (ii) all of the data is present in the bin, and (iii) a slice service of a storage node flushes additional data earmarked for the bin to any block service marked in the Active state for that bin”.
The closest prior art, Grunwald (US 20190354450) discloses storage systems are configured to request mediation from the mediator service in response to a fault; and communicating, among the plurality of storage systems and responsive to determining the change in availability of the mediator service, a fault response model to be used as an alternate to the mediator service among one or more of the plurality of storage systems.
The closest prior art, Wong (US 20150278324) discloses new nodes are chosen to host new replicas, they can be synced with the surviving replicas and the repair task. The repair task is performed when the replicas are still available and updates data. 
The closest prior art, Kadt (US 10698767) discloses a bin with plurality of states such as active.
However, either singularly or in combination, the combination of Grunwald-Wong-Kadt fails to anticipate or render obvious the claimed limitation of synchronizing the alternate block service with one or more remaining block services hosting remaining copies of the data to enable rebuild of the copy of data for the bin hosted by the alternate block service to ensure continuous protection of the data in the cluster, wherein maintaining the assignments of the block services comprises: maintaining one of a plurality of states for each bin in the bin assignment data structure with a first one of the plurality of states comprising an Active state denoting: (i) the block service is healthy to service the data, (ii) all of the data is present in the bin, and (iii) a slice service of a storage node flushes additional data earmarked for the bin to any block service marked in the Active state for that bin.

Therefore, independent claims 1, 10, and 20 along with their respective dependent claims are in condition of allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krishna Kalidindi on 07/22/2022.

PLEASE AMEND THESE CLAIMS:
23. (New) The non-transitory computer-readable medium of claim 19 wherein maintaining the assignments of the block services comprises: naming the copies of data as replicas of the bin hosted by the block services; and determining the remaining block services hosting remaining copies of the data by accessing the assignments maintained in the bin assignment data structure using the named replicas of the data.  
24. (New) The non-transitory computer-readable medium of claim 19 wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496              

/HARESH N PATEL/Primary Examiner, Art Unit 2496